 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00018-DAD
11
                                  Plaintiff,             STIPULATION TO CONTINUE JURY TRIAL
12                                                       AND EXCLUDE TIME UNDER SPEEDING
                            v.                           TRIAL ACT; FINDINGS AND ORDER
13
     KEVIN CROWNOVER,                                    DATE: July 27, 2021
14                                                       TIME: 8:30 a.m.
                                  Defendant.             COURT: Hon. Dale A. Drozd
15

16
                                                 STIPULATION
17
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
18
     through defendant’s counsel of record, hereby stipulate as follows:
19
            1.      By previous order, this matter was set for jury trial on July 27, 2021.
20
            2.      By this stipulation, the parties now move to continue the jury trial until November 9,
21
     2021, and to exclude time between July 27, 2021, and November 9, 2021, under 18 U.S.C.
22
     § 3161(h)(7)(A), B(iv) [Local Code T4].
23
            3.      The parties agree and stipulate, and request that the Court find the following:
24
                    a)     The government has represented that all of the discovery in this case has been
25
            either produced directly to counsel and/or made available for inspection and copying.
26
                    b)     Counsel for defendant desires additional time to consult with his client, to review
27
            the current charges, to conduct investigation and research related to the charges, to discuss
28
            potential resolutions with his client, to prepare pretrial motions, and to otherwise prepare for

      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        trial.

 2                 c)     Counsel for defendant has a state case going to trial the week of August 3, 2021,

 3        which will require a similar outpouring of limited resources and time to prepare.

 4                 d)     Counsel for defendant believes that failure to grant the above-requested

 5        continuance would deny him the reasonable time necessary for effective preparation, taking into

 6        account the exercise of due diligence.

 7                 e)     The government joins in the request for the continuance. A vital prosecution

 8        witness now lives and works in Kuwait as a civilian contractor. Due to the COVID-19

 9        pandemic, Kuwait will not allow the witness to return to Kuwait if he leaves, and this restriction

10        is not expected to lift until Fall 2021.

11                 f)     The defendant is not detained pending trial.

12                 g)     Based on the above-stated findings, the ends of justice served by continuing the

13        case as requested outweigh the interest of the public and the defendant in a trial within the

14        original date prescribed by the Speedy Trial Act.

15                 h)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

16        et seq., within which trial must commence, the time period of July 27, 2021 to November 9,

17        2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

18        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

19        of the Court’s finding that the ends of justice served by taking such action outweigh the best

20        interest of the public and the defendant in a speedy trial.

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
      Dated: June 8, 2021                                     PHILLIP A. TALBERT
 7                                                            Acting United States Attorney
 8
                                                              /s/ LAURA D. WITHERS
 9                                                            LAURA D. WITHERS
                                                              Assistant United States Attorney
10

11
      Dated: June 8, 2021                                     /s/ JAMES R. HOMOLA
12                                                            JAMES R. HOMOLA
13                                                            Counsel for Defendant
                                                              KEVIN CROWNOVER
14

15

16

17
                                            FINDINGS AND ORDER
18
            IT IS HEREBY ORDERED that the trial confirmation shall be continued to October 25, 2021 at
19
     10:00, and that the jury trial be set for November 9, 2021 at 8:30.
20
                 IT IS FURTHER ORDERED that the time period of between July 27, 2021, and November
21
     9, 2021, is excluded for purposes of the Speedy Trial Act.
22
     IT IS SO ORDERED.
23
        Dated:     June 8, 2021
24                                                      UNITED STATES DISTRICT JUDGE
25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
